Citation Nr: 0921497	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service the connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
September 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's appeal was previously before the Board in 
November 2007.  At that time, the Board remanded his claims 
to the AMC for additional development, which, however, has 
not been fully accomplished.  Therefore, a follow-up remand 
is necessary.  

In its remand, the Board indicated that further development 
should be undertaken to find alternative sources for the 
Veteran's service treatment records, which were presumably 
lost in the 1973 fire at the National Personnel Records 
Center (NPRC).  Thus, the Board requested that the AMC 
contact the NPRC and ask it to conduct a search or 
sick/morning reports of the Veteran's company and of any 
hospital records identified by the Veteran.  In February 
2009, the AMC sent a  request to the NPRC for search of the 
Veteran's unit's morning reports.  The claims file, however, 
does not contain a response from the NPRC.  Moreover, the May 
2009 Supplemental Statement of the Case does not indicate 
that a response was received or that a follow up request was 
made.  

Furthermore, the Board requested that a VA audio examination 
be scheduled.  There is no indication in the claims file that 
the Veteran was afforded the requested VA examination.  The 
Board notes that its remand instruction was not contingent on 
receipt of certain information or on certain action by the 
Veteran.  It was only supposed to be scheduled after all 
documentary development had been accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he identify no longer than a three month 
period during which each of the two 
incidents testified to at the September 
2007 hearing occurred and any medical 
facility at which he received treatment 
for injuries received during those 
incidents.  

2.  Contact the NPRC or other appropriate 
entity and request that it search 
sick/morning reports of the 390th Signal 
Service Company AVN for the periods of 
time identified by the Veteran and any 
hospital records that the Veteran has 
identified for treatment received for 
injuries incurred during the identified 
incidents.  In the event the Veteran is 
unable to provide the requested 
information, the period of time during 
which the search should be narrowed should 
be from July to September 1944, and from 
June to August 1945.  Associate all 
requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.  If no additional service 
records can be found, then a memorandum of 
unavailability should be issued.

3.  When the above development has been 
accomplished, the Veteran should be 
scheduled for a VA audio examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file and conducting 
all necessary clinical testing, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current hearing loss and tinnitus 
is related to any events during service.  
The examiner should provide a complete 
rationale for any opinion given.  The 
examiner must consider the Veteran's 
report of continuity of symptomatology, if 
any, in rendering the requested opinion.

4.  Thereafter, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



